DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both “winch system” and “first leg” in figure 3, for example.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0017] and [0019], reference number “78” and “76”, respectively, is used to designate a “display”.  Note that in figure 3, the display is designated as “76”; and in paragraph [0018], reference number “24” is used for “winch system” and “first leg”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(x) as being anticipated by Paine et al (U.S. Patent Application Publication no. US2004/0200644 A1).

With respect to claim 1, Paine et al disclose a lift machine 10, comprising: a machine chassis (unnumbered); a boom (“boom”) extending from the machine chassis; a connector (in figure 3, for example, the unnumbered horizontal member at the end of the extendable portion of the boom) extending from the boom for coupling to a load; and a control system 100 that determines a lift capacity of the machine based on a skew of the connector caused by the load (see paragraph [0023]). 



With respect to claim 6, Paine et al disclose the lift machine of claim 1, wherein the lift machine is a pipelayer machine (“An apparatus is provided for determining the safe lifting capacity of a lifting machine such as a forklift, lift gate or crane”, Abstract. A pipe layer machine can be construed as a lifting machine).

With respect to claim 7, Paine et al disclose the lift machine of claim 6, further including a sensing system 60 for determining the skew (angle of the boom; paragraph [0023]) of the connector.

With respect to claim 8, Paine et al disclose the lift machine of claim 7, wherein the sensing system includes one of an IMU sensor, a camera-based sensor, or an angular sensor 60.

With respect to claim 9, Paine et al disclose the lift machine of claim 6, further including a display 40 on the machine that displays the lift capacity of the machine (see figure 7).

With respect to claim 10, Paine et al disclose the lift machine of claim 6, wherein the lift capacity is a capacity of the system corresponds to a lifting capacity of the machine before the machine begins to tip (see figure 7).




Allowable Subject Matter
Claims 11-20 are allowed over the prior art of record. 
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps including sensing information including a fore, aft, and roll position of chassis.  Claims 12-16 are allowed by virtue of their dependence from claim 11. 

Claim 17 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements including a control system including a controller that receives information indicative of a fore, aft, and roll position of chassis.  Claims 18-20 are allowed by virtue of their dependence from claim 17. 

	Claim 2 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps including wherein the skew of the connector is a position fore, aft, or roll with respect to a plum line associated with the connector. Claims 3-5 are allowed by virtue of their dependence from claim 2. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhou et al disclose a display for displaying lifting capacity of a lifting machine. Roodenburg discloses a hoisting crane with a cable that can determine the lifting capacity of the crane. Song et al disclose a pipe hoist with a torque limiting device and a gravity sensor and an angle sensor to calculate the maximum lifting torque of the pipelayer. Makapob discloses a vehicle crane. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/